Title: To John Adams from Leray de Chaumont, 25 February 1779
From: Chaumont, Jacques Donatien, Leray de
To: Adams, John


      
       Monsieur
       Passi ce fever. 1779
      
      D’après Le desir que vous avez temoigné hier devant moy de Retourner a L’amerique et Les inconvenients d’estre pris en Chemin et Conduit Chez vos ennemis J’ay Jugé que Le Sejour de Passi ne vous plairoit peutestre pas, et si vous aimiez mieux habiter unne franche Campagne. J’ay dans le Blesois unne terre meublée que Je n’habite pas, Je vous offre avec plaisir de vous en Laisser le Maistre tant que la guerre durera. Vous y trouverez touttes Les Choses Necessaires a la vie et mesme a meilleur Compte quicy. Je vous prie, Monsieur, de Regarder cet offre de ma part Comme un homage que je Rends a vos vertus.
      J’ay L’honneur d’estre tres parfaittement Monsieur vostre tres humble et tres obeissant serv
      
       Leray de Chaumont
      
     